72098: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-38874: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72098


Short Caption:RODRIGUEZ VS. FIESTA PALMS, LLCCourt:Supreme Court


Related Case(s):59630


Lower Court Case(s):Clark Co. - Eighth Judicial District - A531538Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/12/2017 / Kunin, IsraelSP Status:Completed


Oral Argument:02/15/2018 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:02/15/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantEnrique RodriguezMicah S. Echols
							(Marquis Aurbach Coffing)
						Adele V. Karoum
							(Marquis Aurbach Coffing)
						


RespondentFCH1, LLC


RespondentFiesta Palms, LLCLewis W. Brandon, Jr.
							(Moran Brandon Bendavid Moran)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Justin W. Smerber
							(Moran Brandon Bendavid Moran)
						


RespondentPalms Casino Resort





Docket Entries


DateTypeDescriptionPending?Document


01/11/2017Filing FeeFiling Fee Paid. $250.00 from Marquis Aurbach Coffing.  Check no. 120085.


01/11/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-00971




01/11/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-00974




01/12/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin.17-01290




01/31/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-03475




02/10/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-04842




02/15/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-05401




03/02/2017Transcript RequestFiled Certificate of No Transcript Request.17-07190




03/09/2017TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 01/09/15, 02/13/15.17-07956




05/16/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.17-16406




05/16/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: June 15, 2017.17-16408




06/12/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.17-19395




06/19/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  June 29, 2017.17-20256




06/20/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-20438




06/26/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  July 31, 2017.17-21140




07/31/2017AppendixFiled Appellant's Appendix, Volume 1.17-25310




07/31/2017AppendixFiled Appellant's Appendix, Volume 2.17-25311




07/31/2017AppendixFiled Appellant's Appendix, Volume 3.17-25312




07/31/2017AppendixFiled Appellant's Appendix, Volume 4.17-25313




07/31/2017AppendixFiled Appellant's Appendix, Volume 5.17-25314




08/01/2017BriefFiled Appellant's Opening Brief.17-25429




08/25/2017BriefFiled Respondents' Answering Brief.17-28642




08/25/2017AppendixFiled Respondents' Appendix.17-28643




09/20/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: October 9, 2017.17-31835




10/10/2017BriefFiled Appellant's Reply Brief.17-34330




10/11/2017Case Status UpdateBriefing Completed/To Screening.


01/03/2018Order/Clerk'sFiled Order re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-00282




01/09/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Thursday, February 15, 2018, at 11:30 a.m. for 30 minutes in Las Vegas.18-01159




01/31/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-04220




02/15/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel MC/RP/LS.


10/04/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parraguirre/Stiglich. Author: Stiglich, J. Majority: Stiglich/Cherry/Parraguirre. 134 Nev. Adv. Opn. No. 78. SNP18-MC/RP/LS18-38874




10/29/2018RemittiturIssued Remittitur.18-42324




10/29/2018Case Status UpdateRemittitur Issued/Case Closed.


11/09/2018RemittiturFiled Remittitur. Received by District Court Clerk on October 31, 2018.18-42324





Combined Case View